Case: 13-7072    Document: 6     Page: 1   Filed: 06/18/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

           EUGENIO M. DELOS SANTOS,
               Claimant-Appellant,
                            v.
   Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                 Respondent-Appellee.
                __________________________

                        2013-7072
                __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-632, Judge Kenneth B. Kra-
mer.
             __________________________

                      ON MOTION
                __________________________

  Before NEWMAN, REYNA, and WALLACH, Circuit Judges.
PER CURIAM.
                       ORDER
    The Secretary of Veterans Affairs moves to dismiss
this appeal as untimely.
    On August 7, 2012, the United States Court of Ap-
peals for Veterans Claims (Veterans Court) entered
Case: 13-7072      Document: 6   Page: 2      Filed: 06/18/2013




EUGENIO DELOS SANTOS   v. SHINSEKI                          2

judgment in Eugenio M. Delos Santos’ case. According to
the docket of the Veterans Court, the court received
Santos’ notice of appeal on February 26, 2013, 203 days
after the date of judgment.
    To be timely, a notice of appeal must be filed with the
Veterans Court within 60 days of the entry of judgment.
See 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R. App.
P. 4(a)(1). The statutory deadline for taking an appeal to
this court is jurisdictional and thus mandatory. Hender-
son v. Shinseki, 131 S. Ct. 1197, 1204-05 (2011) (the
language of Section 7292(a) “clearly signals an intent” to
impose the same jurisdictional restrictions on an appeal
from the Veterans Court to the Federal Circuit as im-
posed on appeals from a district court to a court of ap-
peals); see also Bowles v. Russell, 551 U.S. 205 (2007).
Because Santos’ appeal as to the underlying judgment
was filed outside of the statutory deadline for taking an
appeal to this court, we must dismiss the appeal. *
    Accordingly,
    IT IS ORDERED THAT:
    (1) The motion is granted.
    (2) The appeal is dismissed.
    (3) Each side shall bear its own costs.




    * The Secretary also correctly points out that Santos’
“motion for reconsideration” received by the Veterans
Court on November 5, 2012 was untimely and does not
toll the jurisdictional time period for appeal to this court.
We agree. See Fed. R. App. P. 4(a)(1), Bowles v. Russell,
551 U.S. 205 (2007)
Case: 13-7072   Document: 6   Page: 3   Filed: 06/18/2013




3                      EUGENIO DELOS SANTOS   v. SHINSEKI



                                FOR THE COURT

                                /s/ Daniel E. O’Toole
                                Daniel E. O’Toole
                                Clerk

s26
ISSUED AS A MANDATE: June 18, 2013